Citation Nr: 1421529	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative disc disease, thoracic and lumbosacral spine (claimed as adhesion syndrome of the spine).

2.  Entitlement to service connection for degenerative disc disease, thoracic and lumbosacral spine (claimed as adhesion syndrome of the spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an August 2011 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran appeared at a hearing via live videoconference before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from August 2011 to April 2012.  A review of the documents in VBMS reveals nothing further pertinent to the present appeal. The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for degenerative disc disease, thoracic and lumbosacral spine (claimed as adhesion syndrome of the spine), having been reopened, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1994 decision, the Board denied the Veteran's original claim for service connection for degenerative disc disease, thoracic and lumbar spine.

2.  In a January 2001 unappealed decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for degenerative disc disease, thoracic and lumbar spine.

3.  In a January 2008 unappealed decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for degenerative disc disease, thoracic and lumbar spine.

4.  Evidence received since the January 2008 Board decision is neither cumulative nor redundant and, therefore, does raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative disc disease, thoracic and lumbar spine.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision, denying service connection for degenerative disc disease, thoracic and lumbar spine is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for degenerative disc disease, thoracic and lumbar spine.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1105 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for degenerative disc disease, thoracic and lumbar spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding AVLJ identified the issues to the Veteran and allowed the Veteran's representative to ask questions aimed at identifying whether the Veteran met the criteria to reopen previously denied claims and the claimant volunteered his subjective symptoms, theories of entitlement, and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Background

In numerous submitted statements and his June 2012 Board Testimony, the Veteran has contended that his degenerative disc disease, thoracic and lumbar spine, was caused by an in-service tank accident in November 1966, when the tank he was in fell down a 40-foot cliff.  Additionally, the Veteran has indicated that he was treated by medics at the site of the accident, but that such treatment was not documented, as the Veteran's condition was just felt to be an acute strain.  The Veteran has stated that he then went to seek treatment at a military facility in January 1967 and was provided an x-ray in February 1967 which showed four injured discs.  However, the Veteran has indicated that the doctors informed him that he had waited too long to get treatment and that there was nothing that could be done.  As a result, the Veteran indicated that he believes the doctors destroyed medical records of any back treatment in service, to include the x-ray, as an attempt to cover up the treatment failure.  The Veteran has also indicated that this condition has been present since the initial injury in 1966, but that he did not seek service connection for it until 1991 because it did not become unbearable until then and the VA also tried to cover up the treatment failure in service.   Last, the Veteran has indicated that the signature on his 1968 separation examination was forged and that he was never provided an exit examination in the military.

At the time of the March 1994 decision denying service connection for chronic residuals of injury of the thoracic and lumbar spine, the Board considered the Veteran's service medical records, an April 1996 VA orthopedic examination, 1991 and 1992 VA clinical records and x-ray studies, and a February 1993 VA examination in which the examiner assessed thoracic and lower degenerative disc disease most probably secondary to the Veteran's injury while in the military.  Also of record were statements of the Veteran along with his testimony at a June 1993 personal hearing, a lay statement from a boyhood friend received in June 1993 and a magazine photograph of a tank submitted by the Veteran. 

In its March 1994 decision, the Board found that chronic residuals of a claimed injury of the thoracic and lumbosacral spine, were not shown during service or for many years thereafter.  The Board also found the VA physician's opinion that the Veteran's thoracic and lower degenerative disc disease was probably secondary to his in-service injury was of limited probative value as it clearly was based upon history obtained from the Veteran more than 20 years after service and after he had filed a claim for compensation benefits.  The Veteran appealed the decision to the U.S. Court of Veterans Appeals (now known as the U.S. Court of Appeals for Veterans Claims) (Court), which affirmed the Board's decision in January 1998.  The March 1994 Board decision is therefore final. 38 U.S.C.A. §§ 7103, 7104. 

In its January 2001 decision denying the Veteran's request to reopen his claim of service connection for thoracic and lumbar degenerative disc disease, the Board considered numerous duplicative medical reports and treatment records.  The additional evidence also included a VA examination report of June 1994 reflecting a diagnosis of a low back disorder, VA treatment records of 1998 and 1999, and a May 1998 private medical record reflecting that the Veteran had degenerative disc disease.  Lay statements from an acquaintance submitted in December 1994 and the Veteran's supervisor at a VA Medical Center, where the Veteran apparently volunteered, submitted in October 1999 were also of record.  The claims file further contained numerous letters of correspondence from the Veteran, Congressional interest letters, and documents pertaining to the appeal to the Court of the BVA's 1994 decision. 

In the January 2001 decision, the Board found that new and material evidence was not presented to reopen the claim.  The Board noted that the February 1993 VA examiner's favorable opinion regarding the etiology of his back condition was not new evidence as it had previously considered this evidence in the March 1994 Board decision.  The Board also noted that none of the additional evidence submitted reflected supporting evidence of a back injury in service or continuity of symptomatology in the 20 years after the claimed back injury.  The Board found the evidence to be cumulative and denied the request to reopen the claim. This decision is final.  38 U.S.C. § 7004(b); 38 C.F.R. § 19.104.  This, in turn, means there must be new and material evidence during the years since to reopen his claim and warrant further consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In its January 2008 decision denying the Veteran's request to reopen his claim of service connection for thoracic and lumbar degenerative disc disease, the Board again considered numerous duplicative medical reports and treatment records.  The additional evidence at that time also included a VA neuropsychiatric consultation report dated in June 2001, and a VA neurological examination in October 2002, which noted that the Veteran had degenerative disc disease, thoracic and lumbar spine.  The claims file further contained numerous letters of correspondence from the Veteran, Congressional interest letters, and documents pertaining to the appeal to the Court of the BVA's 1994 decision. 

In the January 2008 decision, the Board concluded that the Veteran had not submitted new and material evidence and his claim for service connection for degenerative disc disease, thoracic and lumbar spine, was not reopened.  It was noted that there were still no records which document treatment for a back disability earlier than 1991.  This decision is final.  38 U.S.C. § 7004(b); 38 C.F.R. § 19.104.  This, in turn, means there must be new and material evidence during the years since to reopen his claim and warrant further consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran filed his petition to reopen the claim in April 2010.  The RO denied the petition to reopen in a September 2010 rating decision, finding that the Veteran had not submitted new and material evidence.  The Veteran did not appeal that decision, but instead filed the present petition to reopen on April 2011.  The RO again denied the petition to reopen in an August 2011 rating decision, finding that the Veteran had not submitted new and material evidence.  

Evidence submitted since the last final Board decision, which became final in January 2009, consists of numerous duplicative medical reports and treatment records.  The claims file further contained numerous letters of correspondence from the Veteran, Congressional interest letters, and documents pertaining to the appeal to the Court of the BVA's 1994 decision.  Additional evidence includes a July 2012 private examination, which provided a negative nexus opinion for the Veteran's claim, and an August 2012 private examination, which provided a positive nexus opinion for the Veteran's claim.

Analysis

In the present case, the Board, by a decision entered in January 2008, denied the Veteran's claim for service connection for degenerative disc disease, thoracic and lumbosacral spine on grounds that there were no records which document treatment for a back disability earlier than 1991.  The Board notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the Board's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  As a result, the Board's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Here, the evidence received since the time of the Board's January 2008 decision includes a July 2012 private examination, which provided a negative nexus opinion for the Veteran's claim, and an August 2012 private examination, which provided a positive nexus opinion for the Veteran's claim.  In particular, the August 2012 private examination opined that the Veteren's current back indication could be used to forensically determine when and how the Veteran originally injured it.  Based upon this and an acceptance of the Veteran's subjective history, the examiner determined that there was a probable likelihood of relationship between what the Veteran reported in service and his current back condition.  This evidence was not before adjudicators when the Veteran's claim was last denied by the Board in January 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative disc disease, thoracic and lumbosacral spine, and raises a reasonable possibility of substantiating the claim by potentially showing that the Veteran current back condition could reveal whether he had an in-service injury and, thereby, also show evidence of a nexus.  Accordingly, the claim is reopened.


ORDER

The petition to reopen a claim for entitlement to service connection degenerative disc disease, thoracic and lumbosacral spine (claimed as adhesion syndrome of the spine) is granted.  


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for connection degenerative disc disease, thoracic and lumbosacral spine; however, a review of the record reflects that the RO has not yet considered this claim on the merits.  Under the circumstances, and in order to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

Additionally, as this case must be remanded for the above reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his degenerative disc disease, thoracic and lumbosacral spine. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


